

115 S954 IS: Tyler Clementi Higher Education Anti-Harassment Act of 2017
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 954IN THE SENATE OF THE UNITED STATESApril 27, 2017Mrs. Murray (for herself, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Casey, Ms. Duckworth, Mr. Franken, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Ms. Hirono, Mr. Markey, Mr. Merkley, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Mr. Van Hollen, Ms. Warren, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prevent harassment at institutions of higher education, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Tyler Clementi Higher Education Anti-Harassment Act of 2017.
		2.Institutional
 and financial assistance information for studentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended—
 (1)by striking the subsection heading and inserting Disclosure of campus security and harassment policy and campus crime statistics.;
 (2)in paragraph (6)(A)—
 (A)by redesignating clauses (iii), (iv), and (v), as clauses (vii), (viii), and (ix), respectively; and
 (B)by inserting after clause (ii) the following:
					
 (iii)The term commercial mobile service has the meaning given the term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
 (iv)The term electronic communication means any transfer of signs, signals, writing, images, sounds, or data of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system.
 (v)The term electronic messaging services has the meaning given the term in section 102 of the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001).
 (vi)The term harassment means conduct, including acts of verbal, nonverbal, or physical aggression, intimidation, or hostility (including conduct that is undertaken in whole or in part, through the use of electronic messaging services, commercial mobile services, electronic communications, or other technology) that—
 (I)is sufficiently severe, persistent, or pervasive so as to limit a student's ability to participate in or benefit from a program or activity at an institution of higher education, or to create a hostile or abusive educational environment at an institution of higher education; and
 (II)is based on a student's actual or perceived—
 (aa)race; (bb)color;
 (cc)national origin; (dd)sex;
 (ee)disability; (ff)sexual orientation;
 (gg)gender identity; or (hh)religion.;
 (3)by redesignating paragraphs (9) through (18) as paragraphs (10) through (19), respectively; and
 (4)by inserting after paragraph (8) the following:
				
 (9)(A)Each institution of higher education participating in any program under this title, other than a foreign institution of higher education, shall develop and distribute as part of the report described in paragraph (1)—
 (i)a statement of policy regarding harassment, which shall include—
 (I)a prohibition of harassment of enrolled students by other students, faculty, and staff—
 (aa)on campus; (bb)in noncampus buildings or on noncampus property;
 (cc)on public property; (dd)in dormitories or other residential facilities for students on campus;
 (ee)through the use of electronic mail addresses issued by the institution of higher education;
 (ff)through the use of computers and communication networks, including any telecommunications service, owned, operated, or contracted for use by the institution of higher education or its agents; or
 (gg)during an activity sponsored by the institution of higher education or carried out with the use of resources provided by the institution of higher education;
 (II)a description of the institution's programs to combat harassment, which shall be aimed at the prevention of harassment;
 (III)a description of the procedures that a student should follow if an incident of harassment occurs; and
 (IV)a description of the procedures that the institution will follow once an incident of harassment has been reported; and
 (ii)a detailed description of each occasion in which a pattern of harassment occurs based on one or more of the characteristics described in paragraph (6)(A)(vi)(II) and the actions taken by the institution of higher education.
 (B)The statement of policy described in subparagraph (A)(i) shall address the following areas:
 (i)Procedures for timely institutional action in cases of alleged harassment, which procedures shall include a clear statement that the accuser and the accused shall be informed of the outcome of any disciplinary proceedings in response to an allegation of harassment.
 (ii)Possible sanctions to be imposed following the final determination of an institutional disciplinary procedure regarding harassment.
 (iii)Notification of existing counseling, mental health, or student services for victims or perpetrators of harassment, both on campus and in the community.
 (iv)Identification of a designated employee or office at the institution that will be responsible for receiving and tracking each report of harassment by a student, faculty, or staff member..
			3.Anti-harassment
			 Competitive Grant program
 (a)DefinitionsIn this section:
				(1)Eligible
 EntityThe term eligible entity means— (A)an institution of higher education, including an institution of higher education in a collaborative partnership with a nonprofit organization; or
 (B)a consortium of institutions of higher education located in the same State.
 (2)HarassmentThe term harassment has the meaning given the term in section 485(f)(6)(A) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)), as amended by section 2 of this Act.
 (3)SecretaryThe term Secretary means the Secretary of Education.
				(b)Program
 AuthorizedThe Secretary is authorized to award grants, on a competitive basis, to eligible entities to enable eligible entities to carry out the authorized activities described in subsection (d).
			(c)Amount of Grant
 AwardsThe Secretary shall ensure that each grant awarded under this section is of sufficient amount to enable the grantee to meet the purpose of this section.
			(d)Authorized
 ActivitiesAn eligible entity that receives a grant under this section shall use the funds made available through the grant to address one or more of the types of harassment listed in section 485(f)(6)(A)(vi)(II) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)(vi)(II)), as amended by section 2 of this Act, by initiating, expanding, or improving programs—
 (1)to prevent the harassment of students at institutions of higher education;
 (2)at institutions of higher education that provide counseling or redress services to students who have suffered such harassment or students who have been accused of subjecting other students to such harassment; or
 (3)that educate or train students, faculty, or staff of institutions of higher education about ways to prevent harassment or ways to address such harassment if it occurs.
 (e)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information, as the Secretary may require.
			(f)Duration;
 RenewalA grant under this section shall be awarded for a period of not more than 3 years. The Secretary may renew a grant under this section for one additional period of not more than 2 years.
			(g)Award
 ConsiderationsIn awarding a grant under this section, the Secretary shall select eligible entities that demonstrate the greatest need for a grant and the greatest potential benefit from receipt of a grant.
			(h)Report and
			 Evaluation
				(1)Evaluation and
 Report to the SecretaryNot later than 6 months after the end of the eligible entity's grant period, the eligible entity shall—
 (A)evaluate the effectiveness of the activities carried out with the use of funds awarded pursuant to this section in decreasing harassment and improving tolerance; and
 (B)prepare and submit to the Secretary a report on the results of the evaluation conducted by the entity.
					(2)Evaluation and
 Report to CongressNot later than 12 months after the date of receipt of the first report submitted pursuant to paragraph (1) and annually thereafter, the Secretary shall provide to Congress a report that includes the following:
 (A)The number and types of eligible entities receiving assistance under this section.
 (B)The anti-harassment programs being implemented with assistance under this section and the costs of such programs.
 (C)Any other information determined by the Secretary to be useful in evaluating the overall effectiveness of the program established under this section in decreasing incidents of harassment at institutions of higher education.
					(3)Best Practices
 ReportThe Secretary shall use the information provided under paragraph (1) to publish a report of evidence-based best practices for combating harassment at institutions of higher education, which shall be based on scientific research that meets nationally recognized standards. The report shall be made available to all institutions of higher education and other interested parties.
				(i)Authorization
 of AppropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2017 through 2022.
			4.Effect on other
 lawsNothing in this Act shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available to victims of discrimination under any other Federal law or law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794, 794a), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by this Act are in addition to those imposed by title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).